              Case 19-50260-CSS          Doc 4    Filed 07/08/19     Page 1 of 15



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

__________________________________________
In re:                                     )
                                           )                Chapter 7
NUTRAGANICS, INC., et al.                  )
                                           )
                                           )                Case No. 16-12271 (CSS)
       Debtor                              )
                                           )                (Jointly Administered)
_________________________________________ )
                                           )
                                           )
NUSTAR MANUFACTURING, LLC                  )                Adv. Proc. No. 19-50260
                                           )
              Plaintiff,                   )
       vs.                                 )
                                           )
AST SPORTS SCIENCE, INC.                   )
                                           )
              Defendant.                   )
__________________________________________)


                     ANSWER AND COUNTERCLAIMS
                     OF AST SPORTS SCIENCE, INC. TO
     COMPLAINT FOR: (I) TURNOVER OF PROPERTY OF THE ESTATE; AND
               (II) VIOLATION OF THE AUTOMATIC STAY


       AST Sports Science, Inc. (“AST”), through its counsel, Wadsworth Garber Warner

Conrardy, P.C., and The Law Office of R. Garth Ferrell, P.C., submits the following Answer and

Counterclaims to the Complaint for: (I) Turnover of Property of the Estate; and (II) Violation of

the Automatic Stay (“Complaint”).

                        ANSWER AND AFFIRMATIVE DEFENSES

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       AST answers the specific numbered allegations of the Complaint as follows:

                                    Preliminary Statement
               Case 19-50260-CSS          Doc 4    Filed 07/08/19     Page 2 of 15



       1.      AST admits that prior to Plaintiff’s bankruptcy petition, Plaintiff was a contract

manufacturer for AST. AST denies that it has a balance owed to Plaintiff of $138,590.32. AST

denies that Plaintiff is entitled to judgment compelling turnover of the disputed account

receivable balance. AST denies that it is liable for accrued interest, attorneys fees or damages

with respect to allegations relating to the automatic stay. AST denies all other allegations of

paragraph 1 of the Complaint.

                                     Jurisdiction and Venue

       2.      AST admits this averment.

       3.      AST admits that venue is proper under 28 U.S.C. §1409(a).

       4.      Paragraph 4 of the Complaint calls for a legal conclusion and no response is

required. To the extent a response is required, AST denies the allegations of paragraph 4 of the

Complaint.

                                            The Parties

       5.      AST admits the allegations of paragraph 5 of the Complaint.

       6.      AST admits the allegations of paragraph 6 of the Complaint.

                                           Background

A. The Chapter 11 [sic] Cases

       7.      AST admits the allegations of paragraph 7 of the Complaint.

       8.      AST admits the allegations of paragraph 8 of the Complaint.

B. Facts



       9.      AST admits that prior to the Petition Date, Plaintiff was a contract manufacturer

for AST. AST denies the remaining allegations of paragraph 9 of the Complaint.
               Case 19-50260-CSS        Doc 4       Filed 07/08/19   Page 3 of 15



       10.     AST denies the allegations of paragraph 10 of the Complaint.

       11.     AST denies the allegations of paragraph 11 of the Complaint.

       12.     AST admits that Plaintiff has made demands to AST for payment of the disputed

accounts receivable balance (the “Disputed Accounts”), but denies AST owes Plaintiff any

amounts due.

       13.     AST admits that is has not paid the Disputed Accounts, but denies that it owes

any amount of the Disputed Accounts to Plaintiff.

                                 First Claim for Relief
          (Turnover by Defendant Pursuant to 11 U.S.C. §542 of the AR Balance)

       14.     AST hereby incorporates its answers to paragraphs 1-13, above.

       15.     AST denies the allegations of paragraph 15 of the Complaint.

       16.     AST denies the allegations of paragraph 16 of the Complaint.

       17.     AST admits that it has not paid the Disputed Accounts, and further denies that

AST owes the Plaintiff any amount of the Disputed Accounts.

       18.     AST admits that Plaintiff has made demands to AST to pay the Disputed

Accounts, but denies that Plaintiff demanded turnover pursuant to 11 U.S.C. §542. AST denies

that AST owes Plaintiff any amount of the Disputed Accounts. AST denies that the Disputed

Accounts are subject to turnover pursuant to 11 U.S.C. §542.

       19.     AST admits that it has not paid Plaintiff any of the amounts claimed by Plaintiff

for the Disputed Accounts. AST denies that the Disputed Accounts are subject to turnover

pursuant to 11 U.S.C. §542.

       20.     AST denies the allegations of paragraph 20 of the Complaint.

                                   Second Claim for Relief
                               (Violation of the Automatic Stay)
               Case 19-50260-CSS          Doc 4    Filed 07/08/19      Page 4 of 15



       21.     AST hereby incorporates its answers to paragraphs 1-20, above.

       22.     AST denies that it is liable to Plaintiff for any amounts demanded by Plaintiff

with respect to the Disputed Accounts receivable balance. AST denies that the Disputed

Accounts are subject to turnover pursuant to 11 U.S.C. §542. AST denies the remaining

allegations of paragraph 22 of the Complaint.

       23.     AST denies that it violated the automatic stay. AST denies the remaining

allegations of paragraph 23 of the Complaint.

       24.     AST denies the allegations of paragraph 24 of the Complaint.

       WHEREFORE, AST Sports Science, Inc. requests entry of judgment in its favor and

against Plaintiff on all allegations and claims of the Complaint, and for such other and further

relieve as the Court deems proper under the circumstances.

                                       Affirmative Defenses

       Without conceding that any of the following necessarily must be pleaded as affirmative

defenses, or that any of the following are not already at issue by virtue of the forgoing denials, or

by virtue of AST’s Counterclaims stated hereafter, AST alleges the following affirmative

defenses to the Complaint:

       1.      AST denies that the Disputed Accounts are subject to turnover pursuant to 11

U.S.C. §542.

       2.      Plaintiff cannot recover the amount demanded under 11 U.S.C. § 542 because the

amount demanded is a disputed pre-petition account receivable.

       3.      Plaintiff’s claim for violation of 11 U.S.C § 362 fails because AST has valid

defenses to payment of the accounts receivable amounts claimed by Plaintiff.

       4.      Plaintiff’s claim for violation of 11 U.S.C § 362 fails because no conduct by AST
               Case 19-50260-CSS          Doc 4     Filed 07/08/19     Page 5 of 15



is or was willful.

        5.      Plaintiff cannot enforce or recover on a contract procured by fraud and/or

concealment. The contract and invoices upon which Plaintiff’s claims are based procured by

fraud, including fraudulent misrepresentations, concealments and failures to disclose that created

false impressions that Plaintiff was competent and able to perform the contracts and invoices as

promised, and that the product manufactured by Plaintiff was consistent with the product as

identified in the invoices. Plaintiff knew or reasonably should have known that products shipped

to AST were not manufactured according to the specifications in the invoices.

        6.      Plaintiff’s claims against AST that are based in contract are barred as a result of

the lack of mutuality of consideration between the parties to the contract, and the contract and

invoices upon which plaintiff seeks recover fail for a want of consideration.

        7.      Plaintiff’s injuries and damages, if any, are the proximate result of plaintiff’s own

failure to mitigate damages.

        8.      Plaintiff’s claims are barred by the statute of frauds regarding product that was

delivered to AST or attempted to be delivered to AST, that was never ordered by AST.

        9.      Plaintiff cannot recover because AST did not order, authorize, approve, or accept

the contract or the goods delivered.

        10.     Plaintiff’s claims are barred by failure of a condition precedent or a condition

subsequent to performance by AST.

        11.     AST is entitled to a setoff against the amount claimed that is in excess of the

amount claimed by Plaintiff.

        12.     Plaintiff cannot recover because Plaintiff failed to follow the common and

accepted practices of the trade and industry standards.
                 Case 19-50260-CSS         Doc 4    Filed 07/08/19     Page 6 of 15



          13.    Plaintiff’s claims are barred by plaintiff’s own unclean hands, laches, waiver and

estoppel.

          14.    The Disputed Accounts are not property of the bankruptcy estate.

          15.    The Disputed Accounts are not property that the trustee can use, sell or lease.

          16.    The Disputed Accounts is has not matured, is not payable on demand, or payable

on order.

          17.    To the extent any Disputed Accounts are due and owing, such amounts are subject

to setoff pursuant to Bankruptcy Code § 553.

          18.    Plaintiff’s claims are barred under the applicable limitations period of 11 U.S.C §

108(a).

          WHEREFORE, AST Sports Science, Inc. requests entry of judgment in its favor and

against Plaintiff on all allegations and claims of the Complaint, for fees and costs and for such

other and further relieve as the Court deems proper under the circumstances.

                                        COUNTERCLAIMS

          AST Sports Science, Inc. (“AST”), as Counterclaim Plaintiff, Pursuant to Federal Rule of

Bankruptcy Procedure 7013, alleges the following Counterclaims against Plaintiff/Counterclaim

Defendant Nustar Manufacturing, LLC (“Nustar” or “Counterclaim Defendant”) in this

adversary proceeding:

                                      Jurisdiction and Venue

          1.     This Court has subject matter jurisdiction over this Counterclaim pursuant to

Federal Rule of Bankruptcy Procedure 7013, and Federal Rule of Civil Procedure 13(a), as a

compulsory counterclaim.

          2.     Venue is proper pursuant to 28 U.S.C. §1409(a).
                 Case 19-50260-CSS        Doc 4     Filed 07/08/19      Page 7 of 15



       3.        The counterclaims are core proceedings pursuant to 28 U.S.C. § 157(b)(2)(A) and

(O).

                                   The Parties and Background

       4.        Counterclaim Plaintiff AST is a wholesale and retail distributor of supplement

products.

       5.        Nustar as Plaintiff alleges claims against AST in this adversary proceeding, and is

one of the debtors in this jointly administered Chapter 7 bankruptcy.

       6.        In early 2016, AST issued certain purchase orders to Nustar for purchase of

various supplement products for resale to AST customers.

       7.        In connection with these purchase orders, AST specifically directed Nustar, and

Nustar agreed, not to ship certain products in the purchase orders until specifically instructed and

ordered by AST.

       8.        During the course of performance of the purchase orders, Nustar nevertheless

shipped product to AST that was not specifically ordered by AST.

       9.        During the course of performance of the purchase orders, Nustar sent certain

invoices to AST and demanded payment, and continues to demand payment, for product that was

never shipped by Nustar, and was never delivered to AST. Upon information and belief, Nustar

never manufactured this product.

       10.       Nustar failed and refused to deliver with its shipments to AST all United States

Food and Drug Administration (“FDA”) required documentation, including certificates of

analysis (collectively, the “FDA Documentation”). In the supplement industry, delivery of

product is not deemed completed until all FDA Documentation is provided to the customer, in

this case AST.
              Case 19-50260-CSS         Doc 4     Filed 07/08/19     Page 8 of 15



       11.     During the course of performance of the purchase orders, AST became subject to

an audit and physical inspection by the United States Food and Drug Administration (“FDA”)

which included certain product supplied by Nustar. Despite AST’s timely request, Nustar failed

and refused to cooperate with AST in a timely manner by providing certificates of analysis

(“COAs”) that were demanded by the FDA from AST. This prevented AST form selling the

product at issue and created an unwarranted and unneeded adversarial relationship with the FDA,

and damaged AST’s reputation and sales.

       12.     During the course of performance of the purchase orders, Nustar shipped product

that was defective, and that Nustar knew or should have known did not include flavoring, and on

information and belief other ingredients. Nustar’s failure to properly formulate product rendered

the product unmerchantable and damaged AST.

       13.     Prior to entering into the agreements with AST, Nustar represented to AST that

Nustar was a qualified and competent manufacturer of the supplement products ordered by AST.

In fact, Nustar was not qualified, and upon information and belief, did not have experienced

employees manufacturing product for AST. On information and belief, Nustar knew or should

have known it was unable to competently fill ASTs purchase orders because it was under great

financial strain, lacked proper staffing, and lacked proper know-how or staffing to properly

formulate, manufacture and deliver the supplement products ordered by AST.




                                     FIRST CAUSE OF ACTION
                                      (Fraud/Misrepresentation)
                  Case 19-50260-CSS        Doc 4    Filed 07/08/19     Page 9 of 15



       14.        The allegations of paragraphs 1 through 13 of the Counterclaims are incorporated

herein by reference.

       15.        In connection with persuading AST to enter into the purchase order with

Counterclaim Defendant, Counterclaim defendant, through its agents, made false representations

concerning certain facts, or concealed certain facts, thus deceiving AST, including but not

limited to:

       (a) that Counterclaim Defendant Nustar was a competent and capable manufacturer of

supplements of the type ordered by AST;

       (b) that Counterclaim Defendant Nustar would only ship product to AST upon AST’s

request that the purchase order be filled, even though Nustar had no intention to comply with

this agreement and understanding;

       (c) by fraudulently issuing invoices for product ostensibly had been shipped to AST when

in fact the product had not been shipped;

       (d) fraudulent represented that it would assist with any FDA investigation;

       (e) fraudulently asserted that AST was falsifying the FDA investigation to avoid its

obligations to AST;

       (f) fraudulently represented that it could and would provide the FDA Documentation;

       (g) fraudulently represented that it could and would produce the product to the

specifications provided by AST; and

       (h) fraudulently represented to AST that the product shipped to AST met AST’s

specifications.

       16.        Each of the facts was materially related to the purchase orders placed by AST.
                Case 19-50260-CSS         Doc 4    Filed 07/08/19     Page 10 of 15



          17.    At the time Counterclaim Defendant Nustar made the representations,

Counterclaim Defendant either knew the representations were false, or was aware that they did

not know whether the representations were true or false, or had already determined not to comply

with the representations.

          18.    Defendants made the representations with the intent that AST would rely on the

representations.

          19.    AST justifiably relied on Counterclaim Defendant’s false representations in

entering into the purchase orders with Counterclaim Defendant and in placing the purchase

orders.

          20.    As a direct result of Counterclaim Defendant’s misrepresentations and

concealments, AST has suffered damages in an amount to be proven at trial.

                                  SECOND CAUSE OF ACTION
                                      (Breach of Contract)

          21.    The allegations of paragraphs 1 through 20 of the Counterclaims are incorporated

herein by reference.

          22.    AST and Counterclaim Defendant entered into agreements concerning AST’s

purchase of certain supplement products.

          23.    Counterclaim Defendant breached the agreements in several respects, including

but not limited to:

          (a) shipping product before the product was specifically ordered by AST;

          (b) fraudulently invoicing for product that Counterclaim Defendant in fact never shipped

to AST;

          (c) failing to cooperate with AST in good faith, after being notified by AST, to complete

and an FDA audit that included Counterclaim Defendant’s products;
              Case 19-50260-CSS         Doc 4     Filed 07/08/19     Page 11 of 15



       (d) shipping defectively manufactured products to AST; and

       (e) fraudulently representing to AST that Counterclaim Defendant was competent and

capable of fulfilling the purchase orders; and that Counterclaim Defendant would only ship

product upon AST’s specific instructions.

       24.     AST has been damaged as a result of Counterclaim Defendant’s breaches of

contract.

       25.     Counterclaim Defendant’s breaches of contract are the cause of AST’s damages.

                                THIRD CAUSE OF ACTION
                           (Intentional Interference with Contract)

       26.     The allegations of paragraphs 1 through 25 of the Counterclaims are incorporated

herein by reference.

       27.     AST had existing contracts with third parties regarding the sale of the products

that Counterclaim Defendant agreed to manufacture for AST.

       28.     Counterclaim Defendant knew or reasonably should have known that AST had

such contracts with third parties for the sale of the product to be supplied by Counterclaim

Defendant in connection with the purchase orders.

       29.     Counterclaim Defendant, by words, or conduct or both, intentionally caused the

third parties not to perform their contracts with AST.

       30.     Counterclaim Defendant’s interference with the contracts was improper.

       31.     Counterclaim Defendant’s interference with the contracts caused AST damages.

                              FOURTH CAUSE OF ACTION
                  (Breach of Implied Duty of Good Faith and Fair Dealing)

       32.     The allegations of paragraphs 1 through 31 of the Counterclaims are incorporated

herein by reference.
              Case 19-50260-CSS        Doc 4    Filed 07/08/19     Page 12 of 15




       33.     AST and Counterclaim Defendant entered into agreements relating to

Counterclaim Defendant’s manufacture and delivery of certain supplement products to AST.

       34.     The supplement products ordered by AST are subject to the FDA’s regulations

relating to audit and inspection for adulterated food supplies. Counterclaim Defendant is aware

of such regulations.

       35.     It is both a matter of law and common industry practice for manufacturers of

supplements to provide COAs in connection with products manufactured for customers,

especially in connection with FDA audits and inspections. The COAs identify the contents of the

products and allow the FDA to make regulatory determinations with respect to a product’s

content, quality and safety.

       36.     AST provided notice to Counterclaim Defendant that AST was under an FDA

audit and inspection with respect to certain products that had been manufactured by

Counterclaim Defendant.

       37.     Upon being given such notice of the FDA’s audit and inspection, Counterclaim

Defendant stalled, accused AST of falsely claiming the FDA’s request for the COA’s, and

otherwise failed to timely provide AST with COA’s as required by law and industry practice.

       38.     Counterclaim Defendant’s failure to timely provide COA’s was a breach of it’s

implied duty of good faith and fair dealing with AST with respect to compliance with both law

and normal practice in the supplement manufacturing industry.

       39.     Counterclaim Defendant’s breach of the implied duty of good faith and fair

dealing in timely providing COAs caused damage to AST.
              Case 19-50260-CSS          Doc 4    Filed 07/08/19      Page 13 of 15




                                FOURTH CAUSE OF ACTION
                                        (Setoff)

       40. The allegations of paragraphs 1 through 40 of the Counterclaims are incorporated

herein by reference.

       41. The Disputed Accounts pertain to conduct that arose prior to October 14, 2016 (the

“Petition Date”).

       42. The asserted Counterclaim arose prior to the Petition Date.

       43. Bankruptcy Code § 553(a) provides:

       (a)Except as otherwise provided in this section and in sections 362 and 363 of this
       title, this title does not affect any right of a creditor to offset a mutual debt owing
       by such creditor to the debtor that arose before the commencement of the case
       under this title against a claim of such creditor against the debtor that arose before
       the commencement of the case . . .

       44. To the extent the Court determines that any of the Disputed Accounts are due and

owing to the bankruptcy estate, such amounts are subject to setoff pursuant to Bankruptcy Code

§ 553(a) in an amount to be determined by the Court.

                                            Conclusion

       WHEREFORE, AST Sports Science, Inc. requests entry of judgment in its favor and

against Counterclaim Defendant on all Counterclaims, for damages as alleged in the

Counterclaims, for fees and costs incurred in this action, and for such other and further relieve as
             Case 19-50260-CSS         Doc 4      Filed 07/08/19   Page 14 of 15



the Court deems proper under the circumstances.


       Respectfully submitted this 8th day of July, 2019

                                            /s/ Aaron A. Garber
                                            Aaron A. Garber, Bar Id. 3837
                                            WADSWORTH GARBER WARNER
                                            CONRARDY, P.C.
                                                    2580 West Main Street, Suite 200
                                                    Littleton, CO 80120
                                                    Telephone: (303) 296-1999
                                                    Fax: (303) 296-7600
                                                    E-mail:agarber@wgwc-law.com

                                            R. GARTH FERRELL
                                            THE LAW OFFICE OF R. GARTH FERRELL,
                                            P.C.
                                            4610 S. Ulster St., Ste 150
                                            Denver, CO 80237
                                            Telephone: (303) 337-1890
                                            Email: gferrell@gferrell-law.com

                                            Attorneys for Defendant and Counterclaim Plaintiff
                                            AST Sports Science, Inc.
              Case 19-50260-CSS        Doc 4     Filed 07/08/19    Page 15 of 15



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 8th day of July, 2019, I served by ECF a copy of the
forgoing ANSWER AND COUNTERCLAIMS OF AST SPORTS SCIENCE, INC. TO
COMPLAINT FOR: (I) TURNOVER OF PROPERTY OF THE ESTATE; AND
(II) VIOLATION OF THE AUTOMATIC STAY upon the following:

PUCHULSKI STANG ZIEHL & JONES, LLP
Bradford J. Sandler
Colin R. Robinson
Peter J. Keane
919 N. Market Street, 17th Floor
Wilmington, DE 19801

Counsel to Alfred T. Guiliano, Chapter 7 Trustee


                                             /s/ Nichole Garber__________________
                                            For Wadsworth Garber Warner Conrardy, P.C.
